DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  Currently amended claim 1 now recites “a second substrate comprising a metal layer, metallized layer, a paper layer and a pretreated paper layer”, whereas previous claim 1 recited “a second substrate comprising at least one layer selected from a metal layer, a metallized layer, a paper layer and a pretreated paper layer”. No markings were shown in currently amended claim 1 to delete “at least one layer selected from”, so not sure if that phrase was to be deleted or if it was an error.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 4 recites the limitation "”said metal layer or said metallized layer" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. It is not clear which metal layer and which metallized layer is being referenced. Is it the metal layer/metallized layer of the second substrate or the third substrate? Appropriate correction is required. 
Claim 5 recites the limitation "”said paper layer or said pretreated paper layer" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. It is not clear which paper layer and which pretreated paper layer is being referenced. Is it the paper layer/pretreated paper layer of the second substrate or the third substrate? Appropriate correction is required. 
Claim 7 recites the limitations "”said metal layer" and “said paper layer” in lines 4 and 5.  There is insufficient antecedent basis for these limitations in the claim. It is not clear which metal layer and which paper layer is being referenced. Is it the metal layer/paper layer of the second substrate or the third substrate? Appropriate correction is required. 
Claim 7 also recites the limitation "”said multilayer polymeric film" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required. 


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 7, which now depends from claim 1, recites “said paper layer having a thickness in the range of 30 to 120 gsm”, which is already recited in claim 1. Thus, this limitation in claim 7 fails to further limit claim 1. Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Response to Arguments
In light of Applicant’s amendment to claim 1, Applicant’s arguments, see pages 6-18, filed 9/28/2021, with respect to the 35 U.S.C. 102(a)(1) rejection of claims 1, 2, 5 and 7 as anticipated by Furneaux and with respect to the 35 U.S.C. 102(a)(1) rejection of claims 1, 2 and 5 as anticipated by Karhuketo et al. have been fully considered and are persuasive. Accordingly, the previous 102 and 103 rejections over Furneaux and over Karhuketo have been withdrawn. 

Allowable Subject Matter
Claims 1 and 6 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  The Examiner is relying on Applicant’s arguments filed 9/28/2021 as basis for the allowance.


Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A SIMONE whose telephone number is (571)272-1501. The examiner can normally be reached M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


CATHERINE A. SIMONE
Examiner
Art Unit 1781



/Catherine A. Simone/Primary Examiner, Art Unit 1781